Citation Nr: 1514229	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left thumb disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 





INTRODUCTION

The Veteran served on active duty from March 2003 to March 2006 and from October 2006 to February 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Board notes that a January 2013 rating decision granted service connection for posttraumatic stress disorder, a low back disability and a right knee disability.  Accordingly, those issues are no longer in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

The issue of service connection for a TBI has been raised by a July 2014 application.  The Board does not have jurisdiction over this claim, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current disability of the left thumb.  

2.  The evidence of record does not show that the Veteran has a left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left thumb disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in June 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a Board hearing but declined.  

The Veteran was also provided with VA examinations for his left thumb and left knee (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Board notes that as the issues of service connection for a left thumb and knee disability involve application of the same law to similar facts, the issues will be address together herein.  

In his June 2010 claim, the Veteran asserted that he had a left thumb and left knee disability, and that both were due to his service.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

With regard to current diagnoses of a left thumb and left knee disability, the competent and probative evidence of record does not document evidence of such.  The Board notes that although it is clear that the Veteran experienced thumb and knee injuries and pain in-service, there is no indication of any residuals of these injuries now.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Veteran noted in his June 2010 claim that he believes that his left thumb injury in-service caused a current disability of his left thumb and that his service caused his current chronic left knee pain.  Service treatment records confirm that the Veteran did injure his left thumb in service.  The Veteran has been afforded a VA examination for his left thumb and his left knee in August 2012, and another VA examination for his left knee in October 2013.  

At his left thumb examination in August 2012, upon imaging studies of the Veteran's left hand, the examiner noted that his left thumb was unremarkable.  There was no pain upon palpation, and no condition noted upon a radiographic study.  In August 2012 and October 2013, upon imaging studies of the Veteran's left knee the examiners found that it was less likely than not that the Veteran's current pain was caused by any claimed in-service injury, further noting that the Veteran was without a chronic disability of the left knee as supported by orthopedic evaluation.  The examiners also performed physical examination, but did not find any orthopedic disability to be present with regard to either the thumb or knee.  The Veteran demonstrated full range of motion and did not have any objective evidence of pain.

The Veteran's representative argued that the Veteran had been under the effects of medication at the time of his examinations, which masked the impairment of the joints on appeal.  However, the Board has also reviewed hundreds of pages of VA treatment records but does not find support for the proposition that the Veteran has a chronic disability of either the left knee or the left thumb.

The Veteran did undergo a surgical consultation for his left knee in October 2011, but the orthopedic surgeon stated that x-rays of the thumb looked good, and no surgery was recommended.

VA treatment records also show that the Veteran has been assessed with arthralgia of the left knee and left thumb.  However, arthralgia is synonymous with pain and is not considered to be a disability in and of itself (arthralgia is defined as "[p]ain in a joint, especially one not inflammatory in character."  Stedman's Medical Dictionary 149 (27th ed. 2000)).  

While the Veteran believes that he has left thumb and left knee disabilities as a result of his military service, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on  medically complex matters, such as rendering a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are insufficient to establish that he has a current, chronic, left thumb and/or left knee disability.  The Board notes that the Veteran is competent to report such observable symptomatology such as thumb and knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in the present case the symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

In this case, the Veteran was provided with a VA examination based on his reported symptomatology, but the examiners ultimately concluded that orthopedic examination did not support the rendering of a diagnosis of a chronic thumb or left knee disability at that time.

In light of these circumstances, the Board finds that service connection for the Veteran's left thumb and knee conditions may not be awarded.
ORDER

Service connection for a left thumb disability is denied.

Service connection for a left knee disability is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


